DECISION
The application of the above-named defendant for a review of the sentence for Count I, Deliberate Homicide, 100 years + 10 years for use of a weapon, to run consecutively; Count II, Robbery, 40 years plus 10 years for use of a weapon, to run consecutive, but concurrent to the previous 10 years for use of weapon; Counts I & II shall be served consecutively for a total of 150 years; Ineligible for Parole for 100 years, DANGEROUS DESIGNATION, imposed on December 19, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank Tom Ash, Deputy County Attorney from Flathead County for appearing before the Sentence Review Board.
We wish to thank Patrick Sherlock, Attorney at Law from Kalispell for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.